                    Case 1:18-cr-00157-SPW Document 126 Filed 09/30/20 Page 1 of 7
                                    United States District Court
                                    DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                  JUDGMENT IN A CRIMINAL CASE


 V.

                                                                           Case Number: CR 18-I57-BLG-SPW-3
 RYAN MCGUIRE                                                              USM Number: 55310-048
                                                                           Penelope S. Strong
                                                                           Defendant's Attorney



THE DEFENDANT:
  □    pleaded guilty to count(s)
       pleaded nolo contendere to count(s) which
  □
       was accepted by the court
       was found guilty on count(s) after a plea of
       not guilty                                        1 and 2


The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                              Offense Ended   Count
 2i:846=Cd.F Conspiracy To Distribute Methamphetamine; 21:853 and 881                             09/21/2016      1


 2I:841A=Cd.F Distribution Of Methamphetamine; 18:2 Aiding and Abetting                           09/21/2016      2




The defendant is sentenced as provided in pages 2 through 7 of this Judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

          It is ordered that the defendant must notify the United States attorney for this district \vithin 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
 material changes in economic circumstances.


                                                             September 30« 2020
                                                             Dale oflmpositioii ofJiidgnienl




                                                             lignalure of Judge

                                                             Susan P. Watters
                                                             United States District Judge
                                                             Name and Title of Judge

                                                             September 30, 2020
                                                             Dale
Case 1:18-cr-00157-SPW Document 126 Filed 09/30/20 Page 2 of 7
Case 1:18-cr-00157-SPW Document 126 Filed 09/30/20 Page 3 of 7
Case 1:18-cr-00157-SPW Document 126 Filed 09/30/20 Page 4 of 7
Case 1:18-cr-00157-SPW Document 126 Filed 09/30/20 Page 5 of 7
Case 1:18-cr-00157-SPW Document 126 Filed 09/30/20 Page 6 of 7
Case 1:18-cr-00157-SPW Document 126 Filed 09/30/20 Page 7 of 7
